Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered. Claims 1-4 and 6-8 remain pending in the application.

Claim Objections
Claim 8 is objected under 37 CFR 1.75  as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. US Pub. No. 2008/0265829 A1 in a view of FURUCHI US Pub. No. 2014/0312818 A1 and further in a view of Suzuki US Pub. No. 2017/0179868 A1.

Regarding claims 1 and 8, Hayashi discloses 
A current measuring system for a commutated motor (Fig. 6 shows a current measuring system using number of detectors (31-33) for a commutated motor 11. See para 0044 and 0047), comprising: a bridge circuit with a plurality of parallel branches (Fig. 6 shows a bridge circuit having three branches), wherein the branches are connected to commutation blocks of the commutated motor (Fig. 6 shows the three branches are coupled to the motor 11. See para 0045. The commutation blocks are connected points in the motor 11 with each branch which provides signals to the motor to rotate in a particular commutation sequence. Furthermore, the motor 11 is an electronically commuted motor which requires an inverter to operate using three phase signals) and have a first switching element (Sup, Svp, and Swp) in a high-side of the bridge circuit and a second switching element in a low-side (Sun, Svn, and Swn) of the bridge circuit 
Hayashi does not disclose a plurality of pulse- width modulators but shows one PWM), and wherein the branches have a current measuring circuit (Fig. 1 shows three current measuring circuits 31-33 one for each branch. See para 0047), and a control circuit (Item 60) for controlling the current measuring system (See para 0049), wherein the control circuit is connected with the plurality of pulse-width modulators. (Fig. 6 shows item 60 is connected to item 53. Item 53 produces three six PWM signals. See para 0049 and 0050). Furthermore, Hayashi discloses the control circuit is connected to the PWM as shown in Fig. 6. However, Fig. 6 fails to show the plurality of pulse-width modulators.  
However, FURUCHI discloses a plurality of pulse-width modulators (Fig. 3 shows items 221, 224, 222, 225, 223 and 226 are used to generate six different PWMs) wherein the control circuit (Fig. 1, item 24) is connected with the plurality of pulse-width modulators (Fig. 3 shows detail of item 22 where PWM50 and PWM51 are produced using items 224 and 221 (First PWM circuit), PWM52 and PWM53 are produced using items 222 and 225 (Second PWM circuit) and PWM54 and PWM55 are produced using items 223 and 226) (Third PWM circuit) (See para 0040 and 0066-0069)



Regarding claim 1, a combination of Hayashi and Furuchi is silent about “wherein the current measuring circuits are arranged in the high-side of the bridge circuit”. Hayashi discloses the current measuring circuits are arranged in the low-side of the bridge circuit instead. However, Suzuki discloses wherein the current measuring circuits (See Fig. 7, items 421-423) are arranged in the high-side of the bridge circuit (See para 0143).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange Hayashi’s low side current measuring circuits to the high-side of the bridge circuit as taught by Suzuki to enable detection of the abnormal current in a case of a motor failure because the abnormal current always passes through the shunt resistor since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. It should be noted that doing simple rearrangement of the current measuring circuits in Hayashi does not alter any functionality in Hayashi’s teachings. In fact, it provides an added advantage mentioned above.



Regarding claim 2, Hayashi discloses, wherein the first switching elements are first field-effect transistors and the second switching elements are second field effect transistors. (See para 0045)

Regarding claim 3, Hayashi discloses, wherein the current measuring circuit is connected to an analog-digital converter (Item 51). (See para 0048 and 0049. See Fig. 6 for connection)  

Regarding claim 4, Hayashi and FURUCHI discloses, wherein the analog-digital converter is connected to the plurality of pulse-width modulators. (Hayashi’s Fig. 6 shows item 53 is connected to item 51 and item 51 generates the plurality of PWM signals. See para 0049 and 0050. FURUCHI discloses the plurality of pulse-width modulators (Fig. 3 shows the plurality of the PWM) connected to A/D converter 25. See para 0040)  

Regarding claim 6, a combination Hayashi, FURUCHI, and Suzuki discloses 
(See claim 1 rejection for detail)

Regarding claim 7, a combination of Hayashi, FURUCHI, and Suzuki discloses 
A motor (See Hayashi’s Fig. 6, item 11. See para 0045) comprising a plurality of commutation blocks (The commutation blocks are connected points in the motor 11 with each branch which provides signals to the motor to rotate in a particular commutation sequence. Furthermore, the motor 11 is an electronically commuted motor which requires an inverter to operate using three phase signals) wherein each commutation block is connected to one of a plurality of current measuring circuits (Items 31-33. See para 0047) for capturing the current flow (iA, iB, iC) (Iu, Iv, and Iw currents in U-Phase, W-phase, and V-phase) in the connected commutation block (Fig. 6 shows each branch is connected to separate commutation block or point in the motor 11. See para 0047), (See claim 1 rejection for detail)

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 7, and 8 have been considered but are moot over a new reference (See above for updated claim rejection).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Makino et al. (US 6,288,507 B1) discloses advantage of having a shunt resistors resistor inserted at the high-side. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BICKEY DHAKAL whose telephone number is (571)272-3577.  The examiner can normally be reached on 8:30-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BICKEY DHAKAL/           Primary Examiner, Art Unit 2846